On Appellee’s Motion for Rehearing.
Appellee in a motion for rehearing, duly verified, prays the court to eliminate the item of $382.45 overpayment of principal as to which the judgment of the trial court was reversed, on the ground that he will be unable to make any further proof thereon upon another trial, and to reform and affiz’m the judgment of the trial court in all other respects. Accordingly, the judgment of the trial court is reformed so as to deny recovery by appel-lee against the Temple Trust Company of said sum of $382.45; and as so reformed, the judgment of the trial court is in all other respects affirmed. Costs of this appeal are taxed against the appellee.
Motion granted; judgment reformed and affirmed.